DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–11 is/are pending.
Claim(s) 1–9 is/are being treated on their merits.
Claim(s) 10 and 11 is/are withdrawn from consideration.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Drawings
The drawings were received on 27 April 2022.  These drawings are unacceptable.

The drawings are objected to because:
The numbers and letters identifying the views are associated with brackets. Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. See 37 CFR 1.84 (u)(2).
The replacement sheet does not include all of the figures appearing on the immediate prior version of the sheet. The replacement sheet does not include FIG. 2. A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. See 37 CFR 1.121(d).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: SEPARATOR INCLUDING POROUS POLYMER SUBSTRATE, POROUS COATING LAYER, AND RESIN LAYER AND ELECTROCHEMICAL DEVICE HAVING THE SAME APPLIED THERETO.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2014/0178740 A1, hereinafter Ryu) in view of Iwai et al. (US 2014/0248525 A1, hereinafter Iwai).
Regarding claim 1, Ryu discloses a separator for secondary batteries, the separator comprising:
a porous polymer substrate (5) having therein a plurality of pores (FIG. 1, [0051]); and
a porous coating layer (3) disposed on an area of at least one surface of the porous polymer substrate (5) or on an area of at least one surface of the porous polymer substrate (5) and the pores in the porous polymer substrate (5, [0054]),
wherein the porous coating layer (3) comprises inorganic particles, a dispersing resin, and a dispersant (see first slurry, [0064]); and
a resin layer (4) disposed on at least one surface of the porous coating layer (3) opposite the porous polymer substrate (5, [0051]).
Ryu does not explicitly disclose:
a dispersing resin having a weight average molecular weight of 500,000 to 600,000 or a viscosity of 550 cps or more.
Iwai discloses a separator comprising a porous coating layer including a dispersing resin having a weight average molecular weight of 500,000 to 600,000 or a viscosity of 550 cps or more (porous layer, [0209]) to improve the roll appearance and handling property of the separator and the cycle characteristics of the battery (TABLE 2, [0235]). Ryu and Iwai are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the dispersing resin of Ryu with the weight average molecular weight of Iwai in order to improve the roll appearance and handling property of the separator and the cycle characteristics of the battery.
Regarding claim 2, modified Ryu discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the dispersing resin is a polymer resin comprising a cyano group (see first slurry, [0064]).
Regarding claim 6, modified Ryu discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein a composition is employed to prepare the porous coating layer and the resin layer comprises less than 10 wt % of the dispersing resin and less than 3 wt % of the dispersant based on 100 wt % of the inorganic particles (see first slurry, [0064]).
Regarding claim 8, modified Ryu discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the porous polymer substrate is (a) a polymer film comprising one polymer or a mixture of two or more polymers selected from the group consisting of polyethylene, polypropylene, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyetheretherketone, polyaryletherketone, polyetherimide, polyamideimide, polybenzimidazole, polyethersulfone, polyphenylene oxide, cyclic olefin copolymer, polyphenylene sulfide, and polyethylene naphthalene, (b) a multiple film comprising a plurality of polymer films, (c) woven fabric, or (d) non-woven fabric (see porous substrate, [0035]).
Regarding claim 9, modified Ryu discloses all claim limitations set forth above and further discloses a separator for secondary batteries:
wherein the inorganic particles are selected from the group consisting of inorganic particles having a dielectric constant of 5 or higher, inorganic particles having lithium ion transfer ability, and a mixture thereof (see inorganic particles, [0041]).

Claim(s) 3–5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US 2014/0178740 A1) in view of Iwai (US 2014/0248525 A1) as applied to claim(s) 2 and 6 above, and further in view of Hoshida et al. (US 2002/0034689 A1, hereinafter Hoshida).
Regarding claims 3–5 and 7, modified Ha discloses all claim limitations set forth above, but does not explicitly disclose a separator for secondary batteries:
wherein a total amount of the polymer resin and the dispersant is 0.5 wt % to 10 wt % based on a weight of the inorganic particles (see first slurry, [0064]); and
wherein an amount of the dispersant is 1 wt % to 30 wt % based on an amount of the polymer resin (see first slurry, [0064]).
Ha does not explicitly disclose:
wherein the dispersant is a fatty acid; and
wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid having 8 to 22 carbon atoms.
Hoshida discloses a porous coating layer comprising a dispersant that is a fatty acid (see surface-treating agents, [0025]); and wherein the dispersant is a branched or unbranched saturated or unsaturated fatty acid  having 8 to 22 carbon atoms (see higher fatty acids, [0025]) to improve the dispersibility of inorganic particles (see surface-treated, [0025]). Ha and Hoshida are analogous art because they are directed to separators for secondary batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the dispersant of modified Ha with the fatty acid of Hoshida in order to improve the dispersibility of inorganic particles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1–9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725